DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claim(s) 1-7, 15-16, drawn to a treatment process for hot rolling stock made of metal
Group 2, claim(s) 8-14, drawn to a treatment device for hot rolling a rolling stock made of metal.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups 1 and 2 lack unity of invention because even though the inventions of these groups require the technical feature of sound generator arrangement for generating sound, and a coupling device by which the sound generated by the sound generator arrangement is coupled into the rolling stock for forming a standing sound wave at least in a region of the rolling stock that is located in the vicinity of the coupling device, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Hua (US 20150344984).  Hua discloses sound generator arrangement (1, 2- ultrasound device) for generating sound, and a coupling device (3) by which the sound generated by the sound generator arrangement is coupled into a workpiece (4) for forming a standing sound wave ([0011] self-resonant frequency of the workpiece defines a standing sound wave) at least in a region of the rolling stock that is located in the vicinity (see Fig. 1) of the coupling device.
During a telephone conversation with Robert Faber on 5/26/2021 a provisional election was made without traverse to prosecute the invention of 1, claims 1-7, 15-16.  Affirmation of this election must be made by applicant in replying to this Office action. Claims 8-14 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation the coupling device in the last line. There is insufficient antecedent basis for this limitation in the claim. The limitation “a coupling device” has not been previously cited.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teraoka (US 5904204) in view of Hua (US 20150344984).
Regarding claim 1, Teraoka discloses a treatment process for hot rolling stock (hot rolling machine shown in Fig. 3) made of metal (stainless steel), the process comprising: rolling the rolling stock (2) in at least one roll stand (4), then cooling the rolling stock in a cooling section (8) arranged downstream in a direction of the rolling of the rolling stock of the at least one roll stand.
Teraoka fails to disclose generating sound by a sound generator arrangement and coupling the generated sound into the rolling stock for forming a standing sound wave at least in the region of the rolling stock that is located in a vicinity of the coupling device.  
Hua teaches a treatment process for hot stock made of metal ([0002] last line: stainless steel), the process comprising: heating the stock (see abstract: S2 heat the workpiece), generating sound (S3: ultrasound energy) by a sound generator arrangement (ultrasonic unit) and coupling ([0011] self-resonant frequency of the workpiece defines a standing sound wave) at least in the region of the rolling stock that is located in a vicinity (see Fig. 1) of the coupling device, then cooling the stock in a cooling section (Abstract: S4). Hua also teaches that by having the sound generator as stated, it provides extended life of the workpiece (Abstract last line) and improved corrosion resistance ([0002] last line).
Since both references are heating and cooling the workpiece to obtain metal product with extended life, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add to the treatment process of Teraoka with the step of generating sound by a sound generator as taught by Hua above in order to provide extended life of the workpiece (Abstract last line, Hua) and improved corrosion resistance ([0002] last line, Hua).
Regarding claim 2, Teraoka in view of Hua teaches the treatment process as claimed in claim 1, further comprising: generating the sound at a frequency in the MHz range or above (examiner notes that any frequency can be written in MHz. For example 1kHz is 0.001MHz).  
Regarding claim 3, Teraoka in view of Hua teaches the treatment process as claimed in claim 1.
Hua further teaches comprising: feeding the sound generator arrangement with at least one control variable ([0014] target frequency of resonant frequency at +500Hz) by a control device ([0014] automatic frequency-tracking controller) and operating the sound generator arrangement to set a characteristic quantity (frequency) of the sound coupled into the rolling stock in dependence on the control variable (resonant frequency at +500Hz). 

Regarding claim 4, Teraoka in view of Hua teaches the treatment process as claimed in claim 3, wherein the characteristic quantity is a frequency ([0014] frequency).  
Regarding claim 5, Teraoka in view of Hua teaches the treatment process as claimed in claim 3, further comprising operating the control device to determine the at least one control variable ([0014] resonant frequency +500Hz) in dependence on actual properties ([0011] & [0014] self-resonant frequency of the workpiece, Hua) of the rolling stock before the cooling section.
Regarding claim 6, Teraoka in view of Hua teaches the treatment process as claimed in claim 1.
Although Hua teaches an amplifier i.e. coupling device, Teraoka in view of Hua fails to teach further comprising the coupling device comprises a working roller of a last one of the roll stands before the cooling section or comprises a roller that is arranged between the last one of the roll stands and the cooling section, and the process comprising placing the last one of the roll stands against the rolling stock.  
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the amplifier of Teraoka in view of Hua to be a roller since the coupling device contacting a rolling stock would have been obvious to PHOSITA use a roller which would prevent from damaging a rolling stock during contact with the rolling stock.
Regarding claim 7, Teraoka in view of Hua teaches the treatment process as claimed in claim 1, wherein the rolling stock is a flat rolling stock (2 is flat, Teraoka).
Regarding claim 15, Teraoka in view of Hua teaches the treatment device as claimed in claim 7, wherein the flat rolling stock is a strip (2 is a strip, Teraoka).  
Regarding claim 16, Teraoka in view of Hua teaches the treatment process as claimed in claim 4, further comprising: if the sound generator arrangement comprises a plurality of sound generators (sound generator arrange does not comprise a plurality of sound generators- see claim 4 rejection) which each independently couples a sound signal into the rolling stock, setting a phase position of the sound signals of the sound generators in relation to one another.
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/BOBBY YEONJIN KIM/            Examiner, Art Unit 3725                                                                                                                                                                                            

/ADAM J EISEMAN/            Supervisory Patent Examiner, Art Unit 3725